          Case 1:16-cv-01036-FPG Document 29 Filed 01/22/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

BUFFALO LABORERS WELFARE FUND, et al.,

                                              Plaintiffs,
                                                                       Case # 16-CV-1036-FPG
v.
                                                                       DECISION AND ORDER

TIMOTHY SANDERS, et al.,


                                              Defendants.


       In March 2016, Plaintiffs and Defendants—Sanders Construction, Inc. and Timothy

Sanders—entered into a settlement agreement to structure a judgment Plaintiffs obtained against

Sanders Construction in prior litigation. See ECF No. 1-1. In December 2016, Plaintiffs filed the

present action, alleging that Defendants failed to pay Plaintiffs and thereby breached the settlement

agreement. ECF No. 1. The Clerk of Court filed an entry of default against Timothy Sanders after

he failed to appear, ECF No. 12, and Plaintiffs moved for default judgment against him. ECF No.

13. In August 2020, this Court granted the motion and directed the entry of judgment against

Sanders in the amount of $257,189.30. ECF No. 19, 21.

       On November 18, 2020, Plaintiffs filed a motion (1) seeking to compel Sanders to “respond

to [an] information subpoena” they served upon him, and (2) requiring Sanders to pay “damages

incurred by Plaintiffs in attempting to effect compliance with the information subpoena and in

making [the] motion.” ECF No. 26 at 2. They rely on Federal Rule of Civil Procedure 69 as the

vehicle for their requests.

       Under Rule 69, a judgment creditor “may obtain discovery from any person—including

the judgment debtor—as provided in these rules or by the procedure of the state where the court is



                                                 1
         Case 1:16-cv-01036-FPG Document 29 Filed 01/22/21 Page 2 of 3




located.” Fed. R. Civ. P. 69(a)(2). “Under New York law, a judgment creditor can use an

information subpoena to compel disclosure of information relevant to a judgment debtor’s

satisfaction of the judgment.” Soundkillers LLC v. Young Money Entertainment, LLC, No. 14-

CV-7980, 2016 WL 4990257, at *3 (S.D.N.Y. Aug. 2, 2016) (citing N.Y. C.P.L.R. § 5223).

“Service of an information subpoena may be by registered or certified mail, return receipt

requested, and the recipient must respond within seven days.” Id. (citing N.Y. C.P.L.R.

§ 5224(a)(3)). “If the recipient does not comply, the judgment creditor cannot immediately move

for contempt under New York law; instead, as it is a nonjudicial subpoena, the enforcement of an

information subpoena is governed by N.Y. C.P.L.R § 2308(b), which provides for a motion to

compel compliance.” Id. (internal quotation marks omitted).

       Having reviewed the materials submitted in support of the motion, ECF No. 24, the Court

agrees that Plaintiffs issued a proper information subpoena and served it in accordance with the

requirements of New York law.

       Accordingly, the Court directs Sanders to answer every question in the information

subpoena, and mail his responses to Plaintiffs, by February 22, 2021. The Court cautions Sanders

that if he fails to comply with this order, the Court may impose sanctions and may hold him in

contempt of court. See id. at *3-4. These sanctions can include “escalating fines for each day of

continued non-compliance,” compensatory damages and attorney’s fees, and even arrest and

imprisonment to compel compliance. Chevron Corp. v. Donziger, 384 F. Supp. 3d 465, 504

(S.D.N.Y. 2019); see Leadsinger, Inc. v. Cole, No. 05-CV-5606, 2006 WL 2266312, at *21

(S.D.N.Y. Aug. 4, 2006).

       Plaintiffs also request an award of $1,335, which consists of $50 in costs, $50 as a penalty,

and $1,235 in attorney’s fees. See ECF No. 26 at 5. Under C.P.L.R. § 2308(b)(1), if a person fails



                                                 2
         Case 1:16-cv-01036-FPG Document 29 Filed 01/22/21 Page 3 of 3




to comply with an authorized information subpoena, a court may impose costs not exceeding fifty

dollars, a penalty not exceeding fifty dollars, and “damages sustained by reason of the failure to

comply.” Such damages “include reasonable attorneys’ fees incurred in making the motion to

compel and enforcing the information subpoena.” Giuliano v. N.B. Marble Granite, No. 11-MC-

753, 2014 WL 2805100, at *4 (E.D.N.Y. June 20, 2014). The Court finds it appropriate to impose

the $50 penalty, and—after reviewing the materials in support, ECF No. 25—concludes that the

requested attorney’s fees are reasonable and shall be assessed. However, Plaintiffs do not identify

what costs they incurred, and therefore the Court declines to award $50 in costs.

                                        CONCLUSION

       For the reasons discussed above, Plaintiffs’ motion to compel (ECF No. 23) is GRANTED

IN PART. The Court directs Sanders to answer every question in the information subpoena, and

mail his responses to Plaintiffs, by February 22, 2021. This is a court order and Sanders must

comply. The Court cautions Sanders that if he fails to comply with this order, the Court may hold

him in contempt of court and may impose sanctions.

       In addition, the Court awards Plaintiffs $1,285 in damages and penalties, pursuant to

C.P.L.R. § 2308(b)(1). Sanders shall pay Plaintiffs that amount.

       IT IS SO ORDERED.

Dated: January 22, 2021
       Rochester, New York
                                                     ______________________________________
                                                     HON. FRANK P. GERACI, JR.
                                                     Chief Judge
                                                     United States District Court




                                                3
